DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022.
Applicant's election with traverse of Group II (claims 8-18) in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner to examine both groups.  This is not found persuasive because of the divergent subclass and text searching required to examine both groups.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/19/2020, 2/5/2021, 8/19/2021, and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:
On line 7 of claim 8, “extend” should read “extending” to correct a minor grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilletere et al. (US 11,357,542; hereafter Pilletere; note that the instant inventive entity does not include inventor Garrett Ebersole).
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 8, Pilletere discloses a seal assembly (160) for a surgical access assembly (100), comprising: a support member (170); seal sections (162a-f) connected to the support member (see Figure 11); a bridge (178) disposed between adjacent seal sections (see Figure 11); and a plurality of standoffs (164a-f, 173a-f) extending from each seal section, the seal assembly having an unfolded condition (see Figures 10-11) that is substantially planar with the seal sections extend radially outwardly from the support member and a folded condition (see Figure 14) in which the seal sections are positioned adjacent to the support member.
In regard to claim 9, Pilletere discloses wherein the seal sections include first (162a), second (162b), third (162c), fourth (162d), fifth (162e), and sixth (162f) seal sections.
In regard to claim 10, Pilletere discloses wherein the support member is hexagonal (see Figure 11).
In regard to claim 11, Pilletere discloses wherein, in the folded condition, each seal section overlaps two adjacent seal sections in each of clockwise and counter-clockwise directions (see Figure 14).
In regard to claim 12, Pilletere discloses wherein the support member defines a central opening (166) therethrough and, in the folded condition, inner edges of the seal sections define an opening having a discontinuous seal circumference, the opening is concentric with the central opening of the support member (see Figure 14).
In regard to claim 13, Pilletere discloses wherein the inner edge of each seal section is substantially V-shaped (see Figure 11).
In regard to claim 15, Pilletere discloses wherein, when the seal assembly is in the unfolded condition (see Figure 11), the bridges extend continuously between adjacent seal sections such that the seal sections are interconnected (the bridges 178 are continuous around the support 170) and, when the seal assembly is in the folded condition, the bridges are interrupted between adjacent seal sections such that the seal sections are independent of each other (see Figure 14; the bridges 178 are collapsed during the folding).
Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It appears that Pilletere ‘542 maybe subject to the 102(b)(2)(C) exception.  If applicant determines that this is correct, examiner asks applicant to use the 102(b)(2)(C) exception over similar reference US 2021/0290266 to Pilletere (also includes inventor Garrett Ebersole) to avoid a similar rejection.
If applicant incorporates all of the structural limitations of claim 8 into claim 1, rejoinder is possible.  Claim 1 is specifically missing the last limitation of claim 8 (“the seal assembly having an unfolded condition… adjacent to the support member”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783